                              IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MISSOURI
                                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,                                   )
                                                            )
                 Plaintiff,                                 )
                                                            )
v.                                                          )        No. 21-03016-01-CR-S-BCW
                                                            )
PATRICIA ASHTON DERGES,                                     )
                                                            )
                 Defendant.                                 )

                                                   ORDER

        Before the Court is Defendant’s Motion to Dismiss Superseding Indictment or, in the Alternative,

to Recuse Assistant United States Attorney Shannon Kempf. (Doc. 46.) Upon review, the Motion will be

DENIED without prejudice.

        On January 20, 2021, Defendant was charged in a twenty-count indictment. (Doc. 1.) On February

1, 2021, Defendant appeared for arraignment and the Court issued a Scheduling and Trial Order, which

stated, “[w]ithin thirty days from the date of this Order, the parties shall file any relevant pretrial motions.”

(Doc. 5 at 7.) On March 26, 2021, Defendant was charged in a Superseding Indictment, and Defendant

appeared for arraignment. (Docs. 18, 19.) The previously entered Scheduling and Trial Order remained in

effect, and no extensions of time were requested. On August 30, 2021, Defendant filed the present Motion.

        The court may set a deadline for pretrial motions. Fed. R. Crim. P. 12(c). If a party fails to file a

pretrial motion by the deadline set by the court, the party waives that issue. Fed. R. Crim. P. 12(e).

However, the court may still consider an untimely pretrial motion “if the party shows good cause.” Fed. R.

Crim. P. 12(c)(3). Here, the Motion was filed beyond the March 3, 2021 deadline and without leave of

Court to do so. Even allowing an additional thirty days from the date of arraignment on the Superseding

Indictment, Defendant’s Motion is untimely. Accordingly, the Motion is DENIED without prejudice.

        IT IS SO ORDERED.

                                                            /s/ David P. Rush
                                                            DAVID P. RUSH
                                                            UNITED STATES MAGISTRATE JUDGE
DATE: September 1, 2021


           Case 6:21-cr-03016-BCW Document 47 Filed 09/01/21 Page 1 of 1
